department of the treasury internal_revenue_service washington d c date number release date cc dom p si tl-n-691-00 uilc internal_revenue_service national_office field_service_advice memorandum for district_counsel north central district st paul cc msr nce stp from associate chief_counsel passthroughs and special industries subject deductions limited to amount_at_risk this field_service_advice responds to your memorandum dated date field_service_advice is not binding on examination or appeals and is not a final case determination this document is not to be cited as precedent disclosure statement field_service_advice is chief_counsel_advice and is open to public inspection pursuant to the provisions of sec_6110 the provisions of sec_6110 require the service to remove taxpayer identifying information and provide the taxpayer with notice of intention to disclose before it is made available for public inspection sec_6110 and i sec_6110 also authorizes the service to delete information from field_service_advice that is protected from disclosure under u s c sec_552 b and c before the document is provided to the taxpayer with notice of intention to disclose only the national_office function issuing the field_service_advice is authorized to make such deletions and to make the redacted document available for public inspection accordingly the examination appeals or counsel recipient of this document may not provide a copy of this unredacted document to the taxpayer or their representative the recipient of this document may share this unredacted document only with those persons whose official tax_administration duties with respect to the case and the issues discussed in the document require inspection or disclosure of the field_service_advice legend x tl-n-691-00 y z g n yr1 d1 d2 d3 d4 d5 issues whether solvent limited partners who recognize cancellation_of_indebtedness_income at the partner level are prevented from claiming partnership losses as a result of the at-risk provisions under sec_465 conclusions having adequate basis in their partnership interests the limited partners are allowed their distributive shares of ordinary_loss to the extent of their distributive shares of cancellation_of_indebtedness_income under sec_465 however with no amount_at_risk any limited partner’s sec_465 loss in excess of the limited partner’s cancellation_of_indebtedness_income is not allowed even with adequate basis facts x a registered tax_shelter is a tefra limited_partnership x has one general_partner y and n limited partners lps consisting of individuals in yr1 x realized approximately dollar_figured1 of cancellation of indebtedness cod income through restructuring agreements with its creditors the discharged debt included dollar_figured2 of accrued interest owed to the general_partner a dollar_figured3 loan from the city of g and a dollar_figured4 loan from the z none of the lps was originally allocated shares of the liabilities thus the lps did not include the debt in the bases of their partnership interests however the partnership did allocate distributive shares of the cod income to the lps the lps who did not qualify for exclusion under sec_1081 included their distributive shares of the cod income in gross_income in addition to the cod income the partnership reported a dollar_figured5 ordinary_loss in of which the lps were allocated distributive shares the partnership was an accrual basis taxpayer and had previously included the accrued interest among the debt sec_108 provides that gross_income from discharge_of_indebtedness does not include amounts when the discharge occurs when the taxpayer is insolvent tl-n-691-00 discharged as a deduction on the partnership return thus creating the losses as of december yr1 the losses were far in excess of all of the lps’ capital_account balances moreover as the lps were not personally liable for the discharged debt they would not be considered at risk for the discharged debt law and analysis i effect of discharge on lps’ bases in their partnership interests sec_61 provides that except as otherwise provided in subtitle a gross_income means all income from whatever source derived including but not limited to income from the discharge_of_indebtedness see 284_us_1 sec_702 provides that income realized by a partnership on the discharge_of_indebtedness is passed through to the partners as ordinary_income see 88_tc_984 sec_108 provides in relevant part that in the case of a partnership sec_108 the exclusion of cod income from gross_income shall be applied at the partner level sec_705 provides in relevant part that a partner’s basis in his partnership_interest is increased by his distributive_share of such income and decreased by distributions made to him by the partnership sec_752 provides that any decrease in a partner’s share of the liabilities of a partnership or any decrease in a partner’s individual liabilities by reason of the assumption by the partnership of the individual liabilities shall be considered as a distribution of money to the partner by the partnership sec_733 provides that in the case of a distribution by a partnership to a partner other than in liquidation_of_a_partner’s_interest the adjusted_basis to the partner of his interest in the partnership shall be reduced but not below zero by the amount of any money distributed to the partner and the amount of the basis to the partner of distributed property other than money as determined under sec_732 according to the facts submitted x realized and recognized under sec_61 approximately dollar_figured1 of cod income in because any exclusion of cod income sec_465 provides that a taxpayer is considered at risk with respect to borrowed amounts for use in such an activity to the extent he is personally liable for repayment of the borrowed amounts or has pledged property other than property used in the activity as security for the borrowed amounts tl-n-691-00 from gross_income under sec_108 is applied at the partner level pursuant to sec_108 x’s lps individually determined their qualification for the sec_108 exclusion for the distributive shares of the cod income they were allocated accordingly any lp who was allocated a distributive_share of cod income was required to increase his basis in his partnership_interest by the amount of that income under sec_705 for purposes of this reply we were told that both the cod income and the ordinary losses were from the same activity and were properly allocated under the rules of sec_704 and regulations thereunder see revrul_92_97 1992_2_cb_124 for guidance on the allocation of partnership cod income moreover the discharge of x’s debt resulted in an overall decrease in partnership liabilities under sec_752 any decrease in a partner’s share of the discharged partnership liabilities should be considered a distribution of money to the partner by x which requires a decrease in the partner’s basis under sec_733 and sec_705 however none of the lps included an allocable share of the discharged debt in their bases therefore no lp received a deemed_distribution under sec_752 requiring a decrease in the basis of his partnership_interest by the amount of that distribution because x’s cod income was allocated to its lps none of whom shared in the discharged liabilities the lps’ basis increase was not matched by a basis decrease in consequence this resulted in a net increase in the lps’ bases ii losses allowed under sec_465 sec_465 provides that in the case of an individual and certain c corporations engaged in an activity to which sec_465 applies any loss from the activity for the taxable_year shall be allowed only to the extent of the aggregate amount with respect to which the taxpayer is at risk within the meaning of sec_465 for the activity at the close of the taxable_year sec_465 provides that a taxpayer shall be considered at risk for an activity with respect to amounts including a the amount of money and the adjusted_basis of other_property contributed by the taxpayer to the activity and b amounts borrowed with respect to the activity sec_465 provides that a taxpayer shall be considered at risk with respect to amounts borrowed for use in an activity to the extent that he a is personally liable for the repayment of the amounts or b has pledged property other than used in the activity as security for the borrowed amount to the extent of the net fair_market_value of the taxpayer’s interest in the property no property shall be taken into account as security if the property is directly or indirectly financed by indebtedness that is secured_by property described in sec_465 prop sec_1 a provides that sec_465 generally limits the amount of any loss described in sec_465 that is otherwise deductible in connection with an activity described in sec_465 under sec_465 the amount of the loss is allowed as a deduction only to the extent that the taxpayer is at risk with respect to the activity tl-n-691-00 at the close of the taxable_year the determination of the amount the taxpayer is at risk in cases where the activity is engaged in by an entity separate from the taxpayer is made as of the close of the taxable_year of the entity engaging in the activity for example a partnership prop sec_1 a provides that a taxpayer has a loss described in sec_465 in a taxable_year in an amount equal to the excess of allowable deductions allocable to an activity over the income received or accrued from the activity by the taxpayer for the taxable_year the loss is referred to as a sec_465 loss in the regulations under sec_465 prop sec_1 a provides that in any taxable_year there are two ways in which deductions allocable to an activity to which sec_465 applies will be allowable under sec_465 first deductions allocable to an activity and otherwise allowable will be allowable in a taxable_year to the extent of income received or accrued from the activity in that taxable_year see the example at prop sec_1 c thus to the extent there is income from the activity in a taxable_year deductions allocable to that activity will be allowable without regard to the amount_at_risk second losses from the activity that is the excess of deductions allocable to the activity over the income received or accrued from the activity will be allowable to the extent the taxpayer is at risk with respect to that activity at the close of the taxable_year see 92_tc_448 in lansburgh the court found and the service acknowledged that the taxpayer is entitled to deductions to the extent of gross_income received from the activity the tax_court further found that deductions are allowable to the extent taxpayer is at risk prop sec_1 c provides that a sec_465 loss is determined without regard to the amount_at_risk thus even if the taxpayer has no amount_at_risk in the activity deductions are allowable under sec_465 for a taxable_year to the extent there is income from the activity in that taxable_year illustrating this provision the example in prop sec_1 c provides that before taking into account any gain_or_loss during the amount that c a calendar_year taxpayer is at risk in an activity described in sec_465 is equal to minus dollar_figure during c has deductions of dollar_figure allocable to the activity and income of dollar_figure from the activity because the income from the activity exceeds the amount of allocable deductions from the activity there is no sec_465 loss in to be disallowed under sec_465 thus although c has a negative_amount at risk c is permitted to take deductions in the amount of dollar_figure for prop sec_1 provides that a taxpayer’s amount_at_risk in an activity shall be a increased by the amount of personal funds the taxpayer contributes to the activity b decreased by the amount of money withdrawn from the activity including distributions from a partnership by or on behalf of the taxpayer c increased by an amount equal to the excess of the taxpayer’s share of all items of tl-n-691-00 income received or accrued from the activity during the taxable_year over the taxpayer’s share of allowable deductions which are allocable to the activity for the taxable_year and c decreased by the amount of loss from the activity allowed as a deduction to the taxpayer under sec_465 sec_704 provides that a partner’s distributive_share of partnership loss including capital_loss shall be allowed only to the extent of the adjusted_basis of the partner’s interest in the partnership at the end of the partnership year in which the loss occurred any excess of the loss over the basis shall be allowed as a deduction at the end of the partnership year in which the excess is repaid to the partnership in x also recognized dollar_figured5 of ordinary_loss distributive shares of which were presumably properly allocated to its partners subject_to the at risk limitations these losses were allowable or not to the lps according to the rules under sec_465 under prop sec_1 a otherwise allowable deductions are allowed under sec_465 in two ways to the extent of income received or accrued for the taxable_year without regard to amount_at_risk and to the extent a taxpayer is at risk for the taxable_year under the provision a loss must first be otherwise allowable under the code before it is allowed under the at risk provisions thus a lp’s distributive_share of loss subject_to the basis limitation provision under sec_704 is otherwise allowable only to the extent of the lp’s basis in his partnership_interest accordingly a lp having adequate basis is allowed under prop sec_1 a a deduction for any distributive_share of loss irrespective of amount_at_risk to the extent of any distributive_share of cod income allocated to the lp as discussed above the lps’ bases increase from cod income was not offset by a decrease in basis for any deemed_distribution they received under sec_752 therefore with a net increase in their basis from the cod income the lps should be allowed a deduction for their distributive shares of ordinary_loss to the extent of their shares of cod income moreover any otherwise allowable deductions in excess of income received or accrued for the taxable_year constitutes a taxpayer’s sec_465 loss under prop sec_1 a thus any lp’s share of loss in excess of cod income would constitute a sec_465 loss equal to that excess_amount pursuant to prop sec_1 a a partner’s sec_465 loss is allowable to the extent that the partner is at risk at the close of the taxable_year thus a lp’s sec_465 loss if any is limited by the lp’s basis in the partnership and by the lp’s amount_at_risk the facts indicate that the lps were not at risk with regard to the debt at the time of the discharge unless a lp made contributions to the partnership in the year of the discharge no factor caused the lps to increase their amounts at risk therefore because none of the lps were at risk for the debt at the time of the discharge the lps’ sec_465 losses should not be allowed tl-n-691-00 please call if you have any further questions by harve m lewis chief branch office of the associate chief_counsel passthroughs and special industries
